Court of Appeals
of the State of Georgia
                                        ATLANTA,____________________
                                                  December 17, 2015

The Court of Appeals hereby passes the following order:

A16A0574. KENNETH WAYNE MIKELL, SR. v. THE STATE.

       Kenneth Wayne Mikell, Sr. was convicted of one count of enticing a child for
indecent purposes and three counts of child molestation, and he was sentenced as a
recidivist to life in prison. This Court affirmed his conviction on appeal. See Mikell
v. State, 281 Ga. App. 739 (637 SE2d 142) (2006). Mikell subsequently filed a
motion alleging his life sentence was void because he was ineligible for recidivist
punishment. The trial court denied the motion, and we affirmed the ruling on appeal.
See Mikell v. State, 309 Ga. App. 608 (710 SE2d 824) (2011). Mikell has now filed
another motion challenging his life sentence. In this motion, he argues that the trial
court erred in concluding that a life sentence was mandatory under OCGA § 17-10-7,
the Georgia Recidivist Statute. The trial court denied the motion, and Mikell filed this
direct appeal.
       Mikell has already had one appeal in this Court in which he challenged the
legality of his sentence. He is not entitled to another. “It is axiomatic that the same
issue cannot be relitigated ad infinitum. The same is true of appeals of the same issue
on the same grounds.” Echols v. State, 243 Ga. App. 775, 776 (534 SE2d 464) (2000);
see also Jordan v. State, 253 Ga. App. 510, 511 (2) (559 SE2d 528) (2002). Our
ruling in the prior appeal is res judicata. See Hook v. Bergen, 286 Ga. App. 258, 261
(1) (649 SE2d 313) (2007). Thus, Mikell is estopped from seeking further judicial
review on this issue. See id.; see also Ross v. State, 310 Ga. App. 326, 328 (713 SE2d
438) (2011) (law of the case rule bars successive void sentence appeals).
Accordingly, this appeal is hereby DISMISSED.
                                        Court of Appeals of the State of Georgia
                                                                             12/17/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.